
	
		II
		109th CONGRESS
		2d Session
		S. 2811
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2006
			Ms. Stabenow (for
			 herself and Mr. Dorgan) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  the annual, coordinated election period under the Medicare part D prescription
		  drug program through all of 2006 and to provide for a refund of excess premiums
		  paid during 2006, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Enrollment Fairness Act
			 of 2006.
		2.Extending the
			 annual, coordinated election period through all of 2006
			(a)In
			 generalSection 1851(e)(3)(B)
			 of the Social Security Act (42 U.S.C. 1395w–21(e)(3)(B)) is amended—
				(1)in clause (iii),
			 by striking May 15, 2006 and inserting December 31,
			 2006; and
				(2)by adding at the
			 end the following new sentence:
					
						An
				individual making an election during the period beginning on November 15, 2006,
				and ending on December 15, 2006, shall specify whether the election is to be
				effective with respect to 2006 or with respect to 2007 (or
				both).
						.
				(b)One-Time change
			 of plan enrollment for Medicare Prescription Drug Benefit during all of
			 2006
				(1)In
			 generalSection 1851(e) of the Social Security Act (42 U.S.C.
			 1395w–21(e)) is amended—
					(A)in paragraph
			 (2)(B)—
						(i)in the heading,
			 by striking for first 6
			 months;
						(ii)in clause (i),
			 by striking the first 6 months of 2006, and all that follows
			 through is a Medicare+Choice eligible individual, and inserting
			 2006,; and
						(iii)in clause (ii),
			 by inserting (other than during 2006) after paragraph
			 (3); and
						(B)in paragraph (4),
			 by striking 2006 and inserting 2007 each place it
			 appears.
					(2)Conforming
			 amendmentSection 1860D–1(b)(1)(B)(iii) of the Social Security
			 Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)) is amended by striking
			 subparagraphs (B) and (C) of paragraph (2) and inserting
			 paragraph (2)(C).
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of section 101(a) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173;
			 117
			 Stat. 2071).
			3.Increased
			 funding for State health insurance counseling and assistance programs
			(a)In
			 GeneralThere are hereby appropriated to the Secretary of Health
			 and Human Services (in this section referred to as the
			 Secretary) an amount equal to $2 multiplied by the total number
			 of individuals eligible for benefits under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.). Such funds shall—
				(1)be used by the
			 Secretary to award grants to States under section 4360 of the Omnibus Budget
			 Reconciliation Act of 1990 (42 U.S.C. 1395b–4); and
				(2)remain available
			 until expended.
				(b)Allocation of
			 Grant FundsThe Secretary shall ensure that funds appropriated
			 under this section are allocated to States in an amount equal to the proportion
			 of the number of residents in the State that are eligible for benefits under
			 title XVIII of the Social Security Act
			 (42 U.S.C. 1395 et seq.) in relation to the total number of individuals
			 eligible for such benefits under such title.
			
